DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
, The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 2/5/2022, with respect to all rejections under sections 102a1 and 103a have been fully considered and are persuasive.  The rejections of claims 1, 2, 4, 14 and 16 under sections 102a1 and the rejections of claims 3, 5-13, 15, 17-18 and 34  have been withdrawn. 
Applicant's arguments filed 2/5/2022 have been fully considered but they are not persuasive with respect to the double patenting rejections, which have been maintained.  It is noted that two of the applications have issued, and the provisional rejections over the application numbers have been changed to rejections over the patents.  It is also noted the other three applications are likely to issue soon, and the projected issue dates and Patent numbers have been noted in the actions.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/532925 (reference application, which is projected to issue1 on 6/7/2022 as US Patent 11,351,738).  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the ‘925 application are obvious variants of the limitations of the instant application.
Claim 15 of the ‘925 application currently recites:
15. (Withdrawn - Currently Amended) A method of induction welding a first carbon fiber thermoplastic composite (TPC) to a second carbon fiber thermoplastic composite (TPC), the method comprising: 
forming a weld interface area between the first TPC and the second TPC; 
placing a heat sink onto a surface of the first TPC above the weld interface area, wherein the heat sink comprises: 
a flexible backing; and a number of tiles disposed on the flexible backing in a single layer, wherein the tiles are electrically non-conductive and thermally conductive, and 
the tiles are spaced apart on the flexible backing to form an air gap therebetween; and 
a tube attached to the flexible backing, the tube having a hole, the hole aligned with the air gap and configured to communicate a gas therethrough; 
inductively heating the weld interface area; 
moving a gas through the heat sink; and 
dissipating heat absorbed by the heat sink by transferring the heat from the heat sink to the gas.

Additionally, dependent claim 17 recites:
17. (Withdrawn) The method of claim 15, wherein placing the heat sink onto the surface of the first TPC above the weld interface area includes flexing the heat sink onto the surface.

These limitations in claims 15 and 17 the ‘925 application substantially overlap and are obvious variants of the instant claim 1.  Claim 15 and 17 of the ‘925 application recite induction welding and heat dissipating.  Claim 15 and 17 also recites the concept of flexing the heat sink; forming a weld interface, and dissipating the heat; they also recite the concept of “placing a heat sink onto a surface of the first TPC”
Claim 15 and 17 of the ‘925 application does not recite cooling the heat sink prior to inductively heating the weld interface area; however, claim 15 does recite moving a gas through the heat sink, which a person of ordinary skill in the art would appreciate is an obvious variation of cooling the heat sink as the gas is a gas to which heat can be transferred.  It would have been considered obvious to move the gas prior to inductively heating the weld interface area; which therefore would make obvious the limitation of “cooling the heat sink prior to inductively heating the weld interface area”
Although Claim 15 and 17 of the ‘925 application does not recite aligning the first TPC with the second TPC; it is considered obvious to do so as the preamble of claim 15 is directed to “welding a first carbon fiber thermoplastic composite (TPC) to a second carbon fiber thermoplastic composite (TPC)”, which would read on some kind of positioning or alignment of the two TPC’s relative to each other.

Similarly, with respect to claim 34, the limitations in claims 15 and 17 the ‘925 application substantially overlap and are obvious variants of the instant claim 34.  Claim 15 and 17 of the ‘925 application recite induction welding and heat dissipating.  Claim 15 and 17 also recites the concept of flexing the heat sink; forming a weld interface, and dissipating the heat; they also recite the concept of “placing a heat sink onto a surface of the first TPC”
Claim 15 and 17 of the ‘925 application does not recite cooling the heat sink before to inductively heating the weld interface area; and also does not disclose cooling the heat sink after inductively heating; however, claim 15 does recite moving a gas through the heat sink, which a person of ordinary skill in the art would appreciate is an obvious variation of cooling the heat sink as the gas is a gas to which heat can be transferred.  It would have been considered obvious to move the gas before and after inductively heating the weld interface area; additionally, termination of inductive welding would be expected to effectuate a cooling of the heat sink as well.
Therefore would make obvious the limitation of “before the heat sink prior to inductively heating the weld interface area” and “cooling the heat sink after inductively heating”.
Although Claim 15 and 17 of the ‘925 application does not recite aligning the first TPC with the second TPC; it is considered obvious to do so as the preamble of claim 15 is directed to “welding a first carbon fiber thermoplastic composite (TPC) to a second carbon fiber thermoplastic composite (TPC)”, which would read on some kind of positioning or alignment of the two TPC’s relative to each other.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.2


Claims 2-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and  17 of copending Application No. 16/532925 (reference application) as applied to claim 1 and 34 above, and further in view of Van Ingen (GB 2566476 A), Benson (US 20140190629 A1), Miller (US 5240542), Border (US 4992133), Rhodes (US 20200086583 A1), Herbeck (US 20090311506 A1) as applied in the art rejections in prior actions. 
The art rejections of claims 1-18 and 34 above are incorporated by reference.   It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize claim 17 (which is dependent from claim 15) of the ‘925 application with the teachings of Van Ingen, Benson, Miller, Border, Rhodes and Herbeck as applied in the rejections of claims 1-18 and 34 above in order to ensure proper weld temperature and good welds as taught by Van Ingen.
As to claim 2, the ‘925 application does not claim applying inductive heat to the weld interface area along a weld line.  
Van Ingen discloses applying inductive heat to the weld interface area along a weld line.  See page 11, lines 19-26, disclosing “Turning to the present invention, Figure 2B show the modified welding apparatus 1.  The welding tool or apparatus 1 comprises a flexible and elongate metallic (or other heat conductive) strip 2 centrally located in the tool with respect to the weld line.”
As to claim 3, the ‘925 application does not claim cooling the heat sink includes moving a cooling apparatus along the weld line to cool the heat sink prior to inductively heating the weld interface area in the context of an induction welding and heat dissipating method.  
Benson makes obvious that cooling the heat sink includes moving a cooling apparatus along the weld line to cool the heat sink prior to inductively heating the weld interface area in the context of an induction welding and heat dissipating method.  Benson, in paragraph 0025, teaches that “Placing the heating member 112 and cooling member 111 within the compaction member 110 provides a compact assembly.” and further in paragraph 0025 teaches “As discussed above, the compaction member 110 further includes a cooling assembly 111.  The cooling assembly 111 may be passive (in that it does not requires an external energy source) such as, but not limited to, cooling passages and heat sink material or may be an active cooling assembly such as, but not limited to, a fan driven system or a coolant pumping system”.  Benson teaches using the cooling apparatus, including heat sinks, during operation, teaching in paragraph 0025 that “In embodiments, the controller 102 activates the cooling source 109 to provide a cooling medium for the cooling members 111 and 121.  In embodiments, the cooling members 111 and 121 and/or the heating members 112 and 122 include one or more temperature sensors that are used by the controller 102 at least in part to control the amount of heat produced by the heating members 112 and 122; and the amount of cooling provided to the cooling members 111 and 121.”  See also paragraph 0027, disclosing moving the compaction head, teaching “This embodiment uses a compaction roller 450.  Moreover, the induction heating compaction system 400 includes a positioning holding head 402.  The positioning holding head 402 includes a mounting plate 420 that can be coupled to a further positioning system arm (not shown).”  As noted above, Van Ingen teaches the use of heat sinks.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that cooling the heat sink includes moving a cooling apparatus along the weld line to cool the heat sink prior to inductively heating the weld interface area in order to  provide optimal temperature control.
As to claim 4, the ‘925 application does not claim flexing the heat sink during placement includes aligning the heat sink with the weld interface area along a weld line.  
Van Ingen discloses that flexing the heat sink during placement includes aligning the heat sink with the weld interface area along a weld line.  See page 11, lines 28-31, disclosing “The tool comprises a heat sink 5 arranged to surround the strip. The heat sink 5 is in the form of a horizontal upper section 6 and two side section 7a, 7a defining a U shaped crosssection and forming a cavity or space 8 within the heat sink and closed on the lower end by the strip 2.”  As the heat sink in Van Ingen surrounds the strip with is located along the weld line, as well as being flexible, Van Ingen reads on the limitation of flexing the heat sink during placement includes aligning the heat sink with the weld interface area along a weld line.
As to claim 5, the ‘925 application does not claim further comprising flexing a second heat sink during placement to conform to a surface of the second TPC.
However, Benson discloses that it is known to use plural cooling members.  See paragraph 0025, disclosing “This embodiment, also illustrates the use of a second cooling member 121 that can be positioned proximate the compaction member 120 but not within the compaction member 120.”  Both Van Ingen and Benson teach that the cooling members can be passive heat sinks.  Additionally, Miller discloses that heat sinks can be placed on both sides of a laminate (see Figure 6-10), and additionally teaches in column 9, lines 23-32 that that “In the particular configuration of FIGS. 7 and 9, the electrical conductors 60 are embedded in a block 78 of an electrically nonconducting material that has a reasonably good thermal conductivity, such as alumina (aluminum oxide) or other ceramic.  Since water is passed through the electrical conductors 60 to cool them, heat is removed from the near surface 74 by conduction through the block 78.  A back surface 80 of the stiffener piece 54 is supported by conforming tooling 82 made of the same type of material as the block 78.”  As conforming tooling 82 made of the same type of material as the block 78, both pieces are heat sinks.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to further comprise flexing a second heat sink during placement to conform to a surface of the second TPC in order to provide optimal temperature control at plural locations as well as conformal induction welding as taught by Miller.  

As to claim 6, the ‘925 application does not claim that placing the second heat sink on the second TPC includes aligning the second heat sink with the weld interface area along a weld line.  
Miller as incorporated into Van Ingen and Benson would make obvious placing the second heat sink on the second TPC includes aligning the second heat sink with the weld interface area along a weld line.  See column 9, lines 23-32 that that “In the particular configuration of FIGS. 7 and 9, the electrical conductors 60 are embedded in a block 78 of an electrically nonconducting material that has a reasonably good thermal conductivity, such as alumina (aluminum oxide) or other ceramic.  Since water is passed through the electrical conductors 60 to cool them, heat is removed from the near surface 74 by conduction through the block 78.  A back surface 80 of the stiffener piece 54 is supported by conforming tooling 82 made of the same type of material as the block 78.” As conforming tooling 82 is backing the weld position, Miller discloses placing the second heat sink on the second TPC includes aligning the second heat sink with the weld interface area along a weld line
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to further perform placing the second heat sink on the second TPC includes aligning the second heat sink with the weld interface area along a weld line in order to provide optimal temperature control at plural locations as well as conformal induction welding as taught by Miller.  

As to claim 7, the ‘925 application does not claim drawing off heat via the second heat sink from the surface of the second TPC.
However, Miller as incorporated into Van Ingen and Benson would make obvious drawing off heat via the second heat sink from the surface of the second TPC.  See column 9, lines 23-32 that that “In the particular configuration of FIGS. 7 and 9, the electrical conductors 60 are embedded in a block 78 of an electrically nonconducting material that has a reasonably good thermal conductivity, such as alumina (aluminum oxide) or other ceramic.  Since water is passed through the electrical conductors 60 to cool them, heat is removed from the near surface 74 by conduction through the block 78.  A back surface 80 of the stiffener piece 54 is supported by conforming tooling 82 made of the same type of material as the block 78.”  As the material of the block 78 and the conforming tool 82 are the same type of material, i.e., electrically nonconducting with good thermal conductivity, conforming tooling 82 function as a heat sink and thus meets the limitation of drawing off heat via the second heat sink from the surface of the second TPC.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to further perform drawing off heat via the second heat sink from the surface of the second TPC in order to provide optimal temperature control at plural locations as well as conformal induction welding as taught by Miller.  
As to claim 8, the ‘925 application does not claim that flexing the heat sink includes flexing a joint between a number of thermally conductive and electrically non-conductive tiles.
However, Border and Wood make obvious that flexing the heat sink includes flexing a joint between a number of thermally conductive and electrically non-conductive tiles.  Border discloses tiles in the form of plates 59.  See column 5, lines 3-26, teaching “Although the pressure applying means can take different forms, in this embodiment, it includes a plurality of identical pressure plates 59 movable independently in the chamber 53.  Each of the pressure plates 59 is generally in the form of a rectangular solid having a rounded, semi-cylindrical nose 61 engaging the belt rider 57, an opening 63 and a groove 65 leading from the opening 63 to the nose 61.  With the pressure plates 59 stacked together in the chamber 53 like a deck of cards, the plates project out of the open end of the chamber, and each of the grooves 65 cooperates with a planar surface of the adjacent plate 59 to form a portion of a cooling gas passage which leads from the opening 63 to the nose 61.  Consequently, the cooling gas can be transmitted from the source 58 through the passage 55, the openings 63, which are in registry, and the grooves 65 to the belt rider 57, which is a good conductor of heat and which is very close to the tapes 11 and 11a which are to be cooled.  Cooling gas also passes through a passage 66 in the body 51 to cooling orifices 68 in the body 51.  The cooling gas can escape to the atmosphere after it leaves the pressure section 31 because there are no sides on the tape head 13 below the body 51 that would prevent it from escaping.”  Miller teaches that the material is thermally conductive and electrically non-conductive. See column 9, lines 23-32 that that “In the particular configuration of FIGS. 7 and 9, the electrical conductors 60 are embedded in a block 78 of an electrically nonconducting material that has a reasonably good thermal conductivity, such as alumina (aluminum oxide) or other ceramic.  Since water is passed through the electrical conductors 60 to cool them, heat is removed from the near surface 74 by conduction through the block 78.  A back surface 80 of the stiffener piece 54 is supported by conforming tooling 82 made of the same type of material as the block 78.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that flexing the heat sink includes flexing a joint between a number of thermally conductive and electrically non-conductive tiles in order to provide a cooperative surface as taught by Border and to provide optimal temperature control at plural locations as well as conformal induction welding as taught by Miller.  

As to claim 9, the ‘925 application does not claim setting a target temperature, and wherein cooling the heat sink prior to inductively heating the weld interface area includes cooling the heat sink to the target temperature.
However, Van Ingen discloses setting a target temperature.  See page 18, line 33 to page 19, line 4, disclosing “The material melt temperature for this matrix system is approximately 330°C and for a good weld 375°C is required, similar to autoclave consolidation of laminates. The surface temperature of the part in contact with the heating element is higher to obtain a temperature gradient over the thickness of the stack i.e. the layers forming the complete laminate. This temperature is limited by the degradation temperature of the PEKK system and is kept below 490°C. The surface temperature of the part which is not in contact with the heating element should preferably remain solid and therefore be < 330°C. The heat sink is therefore configured to ensure that heat is removed from the weld zone to maintain the surrounding laminate below this temperature.”
Van Ingen does not explicitly disclose wherein cooling the heat sink includes cooling the heat sink to the target temperature.  However, Van Ingen discloses on page 9, lines 21-24 that “Optionally the heat sink and/or flexible strip may be provided with thermocouples which allow for real time feedback control of the current being applied to the coil. This allows the weld temperature to be accurately controlled according to the desired weld conditions as shown for example in figure 11.”   As the heat sink is in contact indirectly with the weld, and Van Ingen also teaches that the temperature of the heat sink may be monitored, it would have been obvious to utilize a target temperature based on the heat sink temperature.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform setting a target temperature, and wherein cooling the heat sink prior to inductively heating the weld interface area includes cooling the heat sink to the target temperature in view of Van Ingen’s temperature controls in order to achieve a good weld.

As to claim 10, the ‘925 application does not claim monitoring an actual temperature of the heat sink.  
Van Ingen discloses monitoring an actual temperature of the heat sink.  Van Ingen discloses on page 9, lines 21-24 that “Optionally the heat sink and/or flexible strip may be provided with thermocouples which allow for real time feedback control of the current being applied to the coil. This allows the weld temperature to be accurately controlled according to the desired weld conditions as shown for example in figure 11.” See page 6, line 34 to page 7, line 3, disclosing “In order to monitor the actual temperatures in the weld one or more suitable thermo-couples may be used. For example, a small non-contact pyro meter at the non heated side of the weld may be used to monitor the heat in the material. Use of a temperature sensor may advantageously guarantee a predetermined weld temperature has been reached.  Additionally this also prevents 'kissing bonds' i.e. welds formed at too low a temperature and therefore insufficient strength. Such defective welds are not always detectable by nondestructive testing (NDT) techniques.”  

As to claim 11, the ‘925 application does not claim wherein cooling the heat sink prior to inductively heating the weld interface area includes cooling the heat sink to the target temperature based on the actual temperature of the heat sink. 
As noted above, Van Ingen discloses that the actual temperature of the heat sink can be monitored by placing thermocouples in the heat sink.  Van Ingen as modified in claim 9 above makes obvious that cooling the heat sink includes cooling the heat sink to the target temperature based on the actual temperature of the heat sink.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that cooling the heat sink prior to inductively heating the weld interface area includes cooling the heat sink to the target temperature based on the actual temperature of the heat sink in view of Van Ingen’s temperature controls in order to achieve a good weld.

As to claim 12, the ‘925 application does not claim setting a target temperature includes: determining a location of the heat sink relative to the weld interface area and relative to the induction coil; and setting the target temperature based on the location of the heat sink.  Such steps would be within the capabilities of one implementing Van Ingen’s disclosure of placing thermocouples into the heat sink.  
Van Ingen as modified in claim 9 above makes obvious that setting a target temperature includes: determining a location of the heat sink relative to the weld interface area and relative to the induction coil; and setting the target temperature based on the location of the heat sink.  Such steps would be within the capabilities of one implementing Van Ingen’s disclosure of placing thermocouples into the heat sink.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that setting a target temperature includes: determining a location of the heat sink relative to the weld interface area and relative to the induction coil; and setting the target temperature based on the location of the heat sink in order to achieve a good weld.

As to claim 13, the ‘925 application does not claim that the target temperature is about -100 degrees Fahrenheit.
However, achieving such temperature settings would be an example of routine experimentation designed to create good welds, and would be based on the materials worked upon and welding and heat sink size and shape designs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the target temperature is about -100 degrees Fahrenheit in order to achieve a good weld.
As to claim 14, the ‘925 application does not claim compressing together the first TPC and the second TPC while inductively heating the weld interface area.  
Van Ingen discloses compressing together the first TPC and the second TPC while inductively heating the weld interface area.  See page 16, lines 16-20, disclosing “(b) the hose 18 is pressurised causing the heat sink and flexible strip to be forced onto the upper laminate, the lower housing contacts the lower laminate and the two are brought into close contact. Deformation of the flexible strip and heat sink accommodates and variations in surface profile;”
As to claim 15, the ‘925 application does not claim disclose inserting the first TPC and the second TPC within a vacuum bag; and vacuum compressing the first TPC to the second TPC during or after inductively heating the weld interface area.
However, Rhodes discloses a similar method of induction welding, utilizing cooling techniques.  Additionally, Rhodes discloses inserting the first TPC and the second TPC within a vacuum bag; and vacuum compressing the first TPC to the second TPC during or after inductively heating the weld interface area.  Paragraph 0031 teaches that “Welding of thermoplastic composites needs both pressure and temperature.  The pressure can be generated using compaction rollers or mechanical pressure from a tool block or a pressurized tube/bag.”  Paragraph 0044 teaches that “At 404, the composite lamina/laminates are vacuum bagged to the tool.  Step 406 shows that vacuum is applied to composite lamina/laminates.  At step 408, an induction coil is passed over the lamina/laminates to cause melting of the matrix.  At step 410, air cooling is used to cool vacuum bag to prevent melting.  At step 412, composite lamina/laminates are consolidated/welded once cooling is completed.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform inserting the first TPC and the second TPC within a vacuum bag; and vacuum compressing the first TPC to the second TPC during or after inductively heating the weld interface area as taught by Rhodes in order to provide pressure and temperature to the weld and as a known substitute for mechanical pressure.
As to claim 16, the ‘925 application does not claim cooling the heat sink after inductively heating the weld interface area.
Van Ingen discloses further comprising cooling the heat sink after inductively heating the weld interface area.  See paragraph 0046, disclosing “The tooling remains on the product until the weld has cooled to below 200.degree.  C. This results in the cooling profile described herein with reference to FIG. 11.  It has been established that if cooling rate is too fast, for instance for sufficient crystallinity in the resin, a slower cooling rate can be incorporated by a controlled ramp down of the heating means set point.”  The heat sink will cool down during this step.
As to claim 17, the ‘925 application does not claim inductively heating the first TPC using a second inductive coil after inductively heating the weld interface area using a first induction coil.
However, Herbeck discloses inductively heating the first TPC using a second inductive coil after inductively heating the weld interface area using a first induction coil.  See paragraph 0053, disclosing:
[0053] In the case of the embodiment of the tape layer according to FIG. 3, the heating device 5 is equipped with a further induction coil 16 outside the laying roll 4, which coil introduces an alternating magnetic field into the resin of the starting material 1 in the gap between the laying roll 4 and the already existing part 6 of the desired molded article where the starting material 1 runs in. For this purpose, the induction coil 16 inside the laying roll 4 is turned somewhat in the direction of advancement 10 with respect to those in FIGS. 1 and 2, so that the starting material 1 according to FIG. 3 is heated over a longer region, which extends into the joining region with the part 6 of the already existing molded article.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform inductively heating the first TPC using a second inductive coil after inductively heating the weld interface area using a first induction coil in order to heat the material over a longer region as taught by Herbeck.  

As to claim 18, the ‘925 application does not claim sensing a temperature of the weld interface area after inductively heating the weld interface area using the first induction coil; and cooling the heat sink or inductively heating the first TPC using the second induction coil to control a rate of cooling of the first TPC.
Van Ingen discloses sensing the temperature.  See page 18, line 33 to page 19, line 4, disclosing “The material melt temperature for this matrix system is approximately 330°C and for a good weld 375°C is required, similar to autoclave consolidation of laminates. The surface temperature of the part in contact with the heating element is higher to obtain a temperature gradient over the thickness of the stack i.e. the layers forming the complete laminate. This temperature is limited by the degradation temperature of the PEKK system and is kept below 490°C. The surface temperature of the part which is not in contact with the heating element should preferably remain solid and therefore be < 330°C. The heat sink is therefore configured to ensure that heat is removed from the weld zone to maintain the surrounding laminate below this temperature.” See page 6, line 34 to page 7, line 3, disclosing “In order to monitor the actual temperatures in the weld one or more suitable thermo-couples may be used. For example, a small non-contact pyro meter at the non heated side of the weld may be used to monitor the heat in the material. Use of a temperature sensor may advantageously guarantee a predetermined weld temperature has been reached.  Additionally this also prevents 'kissing bonds' i.e. welds formed at too low a temperature and therefore insufficient strength. Such defective welds are not always detectable by nondestructive testing (NDT) techniques.”  
Additionally, Herbeck, as noted above, discloses utilizing a second induction coil.  A person of ordinary skill in the art, utilizing Herbeck’s additional induction coil, would be motivated to modify Van Ingen and Herbeck to achieve to ensure proper weld temperature and good welds.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform  the full limitation of sensing a temperature of the weld interface area after inductively heating the weld interface area using the first induction coil; and cooling the heat sink or inductively heating the first TPC using the second induction coil to control a rate of cooling of the first TPC to ensure proper weld temperature and good welds.

This is a provisional nonstatutory double patenting rejection.3


Claims 1-2 and 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-20 of copending Application No. 16/532938 (reference application, which is projected to issue4  on 6/14/2022 as US Patent 11,358,344). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the ‘938 application are obvious variants of the limitations of the instant application.
Claim 14 of the ‘938 application currently recites:
14.  A method of induction welding a first carbon fiber thermoplastic composite (TPC) to a second carbon fiber thermoplastic composite (TPC), the method comprising: 
forming a weld interface area between the first TPC and the second TPC; 
flexing a heat sink onto a surface of the first TPC, the heat sink disposed between an induction coil and the surface of the first TPC; 
inductively heating the weld interface area with an induction coil located adjacent the flexible heat sink; and 
dissipating heat absorbed by the heat sink by transferring the heat from the heat sink to a coolant pumped through the heat sink.

These limitations substantially overlap and are obvious variants of the instant claim 1.  Both the ‘938 application, claim 14 and instant claim 1 recite features such as induction or inductive welding, dissipating heat, first and second thermoplastic composites that are welded together, as well as steps such as flexing a heat since relative to the first TPC, inductive or inductively heating a weld interface area and cooling/using a coolant on the heat sink, and dissipating or drawing off of heat through the heat sink.  The slight difference in language between the ‘938 application for reflects linguistic choices and obvious variations within one of ordinary skill in the art; the ‘938 application appears to be narrower in terminology (coolant pumped through the heat sink versus the broader cooling the heat sink; as well as specifying carbon fiber in the TPC) but still fully reads on the instant claims.  
Claim 14 of the ‘938 application does not recite cooling the heat sink prior to inductively heating the weld interface area; however, claim 14 does recite “dissipating heat absorbed by the heat sink by transferring the heat from the heat sink to a coolant pumped through the heat sink” which is an obvious variation of cooling the heat sink as the gas is a gas to which heat can be transferred.  It would have been considered obvious to pump the coolant prior to inductively heating the weld interface area; which therefore would make obvious the limitation of “cooling the heat sink prior to inductively heating the weld interface area”
Although Claim 14 of the ‘938 application does not recite aligning the first TPC with the second TPC; it is considered obvious to do so as the preamble of claim 14 is directed to “welding a first carbon fiber thermoplastic composite (TPC) to a second carbon fiber thermoplastic composite (TPC)”, which would read on some kind of positioning or alignment of the two TPC’s relative to each other.

Similarly, these limitations substantially overlap and are obvious variants of the instant claim 34.  Both the ‘938 application, claim 14 and instant claim 34 recite features such as induction or inductive welding, dissipating heat, first and second thermoplastic composites that are welded together, as well as steps such as flexing a heat since relative to the first TPC, inductive or inductively heating a weld interface area and cooling/using a coolant on the heat sink, and dissipating or drawing off of heat through the heat sink.  The slight difference in language between the ‘938 application for reflects linguistic choices and obvious variations within one of ordinary skill in the art; the ‘938 application appears to be narrower in terminology (coolant pumped through the heat sink versus the broader cooling the heat sink; as well as specifying carbon fiber in the TPC) but still fully reads on the instant claims.  
Claim 14 of the ‘938 application does not recite cooling the heat sink prior to inductively heating the weld interface area and also does not disclose cooling the heat sink after inductively heating; however, claim 14 does recite “dissipating heat absorbed by the heat sink by transferring the heat from the heat sink to a coolant pumped through the heat sink” which is an obvious variation of cooling the heat sink as the coolant is used to which heat can be transferred from the heat sink.  It would have been considered obvious to pump the coolant before and after inductively heating the weld interface area; additionally, termination of inductive welding would be expected to effectuate a cooling of the heat sink as well.  Therefore would make obvious the limitation of “before the heat sink prior to inductively heating the weld interface area” and “cooling the heat sink after inductively heating”.
Although Claim 14 of the ‘938 application does not recite aligning the first TPC with the second TPC; it is considered obvious to do so as the preamble of claim 14 is directed to “welding a first carbon fiber thermoplastic composite (TPC) to a second carbon fiber thermoplastic composite (TPC)”, which would read on some kind of positioning or alignment of the two TPC’s relative to each other.


With respect to instant claim 2, see claim 19 of the ‘938 application, which recites “welding the weld interface area along a weld line” which is an obvious variation of claim 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.5

Claims 2-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-20 of copending Application No. 16/532938 (reference application) as applied to claim 1-2 and 34 above, and further in view of Van Ingen (GB 2566476 A), Benson (US 20140190629 A1), Miller (US 5240542), Border (US 4992133), Rhodes (US 20200086583 A1), Herbeck (US 20090311506 A1) as applied in the nonstatutory double patenting rejection above. 
The nonstatutory double patenting rejection of claims 1-18, made in combination with application 16/532925 above are incorporated by reference in combination with the claims of application 16/532938.   It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize claim 14-20 of the ‘938 application with the teachings of Van Ingen, Benson, Miller, Border, Rhodes and Herbeck as applied in the rejections of claims 1-18 and 34 above in order to ensure proper weld temperature and good welds as taught by Van Ingen.
This is a provisional nonstatutory double patenting rejection. 6

Claims 1, 2, 5, 6, 7, 8, 14, 15 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-8, 13, 14, 16-27 of copending Application No. 16/532941 (reference application, which is projected to issue7  on 6/21/2022 as US Patent 11,364,688). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the ‘941 application are obvious variants of the limitations of the instant application.
Claim 1 of the ‘941 application currently recites:
1. (Currently Amended) A method of induction welding a first thermoplastic composite (TPC) to a second thermoplastic composite (TPC), the method comprising: 
flexing a heat sink during placement onto the surface of the first TPC opposite the weld interface area, wherein flexing the heat sink includes flexing a flexible joint between a number of thermally conductive and electrically non-conductive tiles; 
inductively heating a weld interface area between the first TPC and the second TPC; and 
cooling a surface of the first TPC opposite the weld interface area using the heat sink while inductively heating the weld interface area.

These limitations substantially overlap and are obvious variants of the instant claim 1.  Both the ‘941 application, claim 1 and instant claim 1 recite features such as induction or inductive welding, cooling or dissipating heat, first and second thermoplastic composites that are welded together, as well as steps such as flexing a heat since relative to the first TPC, inductive or inductively heating a weld interface area and cooling/using a coolant on the heat sink, and dissipating or drawing off of heat through the heat sink.  The slight difference in language between the ‘941 application for reflects linguistic choices and obvious variations within one of ordinary skill in the art; the ‘941 application appears to be narrower in terminology (flexing a flexible joint between the tiles) but still fully reads on the instant claims.  
Claim 1 of the ‘941 application does not recite cooling the heat sink prior to inductively heating the weld interface area; however, claim 1 of the ‘941 application does recite cooling a surface of the first TPC opposite the weld interface area using the heat sink while inductively heating the weld interface area, which a person of ordinary skill in the art would appreciate is an obvious variation of cooling the heat sink.  It would have been considered obvious to cool prior to inductively heating the weld interface area as an obvious temporal rearrangement of step; which therefore would make obvious the limitation of “cooling the heat sink prior to inductively heating the weld interface area”
Although Claim 1 of the ‘941 application does not recite aligning the first TPC with the second TPC; it is considered obvious to do so as the preamble of claim 1 is directed to “welding a first carbon fiber thermoplastic composite (TPC) to a second carbon fiber thermoplastic composite (TPC)”, which would read on some kind of positioning or alignment of the two TPC’s relative to each other.

Similarly, these limitations substantially overlap and are obvious variants of the instant claim 34.  Both the ‘941 application, claim 1 and instant claim 34 recite features such as induction or inductive welding, cooling or dissipating heat, first and second thermoplastic composites that are welded together, as well as steps such as flexing a heat since relative to the first TPC, inductive or inductively heating a weld interface area and cooling/using a coolant on the heat sink, and dissipating or drawing off of heat through the heat sink.  The slight difference in language between the ‘941 application for reflects linguistic choices and obvious variations within one of ordinary skill in the art; the ‘941 application appears to be narrower in terminology (flexing a flexible joint between the tiles) but still fully reads on the instant claims.  
Claim 1 of the ‘941 application does not recite cooling the heat sink prior to inductively heating the weld interface area; and also does not disclose cooling the heat sink after inductively heating; however, claim 1 of the ‘941 application does recite cooling a surface of the first TPC opposite the weld interface area using the heat sink while inductively heating the weld interface area, which a person of ordinary skill in the art would appreciate is an obvious variation of cooling the heat sink.  It would have been considered obvious to cool before and after inductively heating the weld interface area as an obvious temporal rearrangement of step; which therefore would make obvious the limitation of “cooling the heat sink before inductively heating the weld interface area” and “cooling the heat sink after inductively heating”.
Although Claim 1 of the ‘941 application does not recite aligning the first TPC with the second TPC; it is considered obvious to do so as the preamble of claim 1 is directed to “welding a first carbon fiber thermoplastic composite (TPC) to a second carbon fiber thermoplastic composite (TPC)”, which would read on some kind of positioning or alignment of the two TPC’s relative to each other.


Additionally, claim 3 recites the limitation of wherein cooling the surface of the first TPC includes dissipating the heat on the surface of the first TPC via the heat sink.  Thus, claim 3 of the ‘941 application can alternatively be interpreted as reading on instant claim 1.
With respect to claim 2, see claim 18 of the ‘941 application, which claims that “inductively heating includes moving an induction coil along a weld line.”
With respect to instant claim 5, see claim 6 of the ‘941 application.
With respect to claim 8, claim 1 of the ‘941 application recites that “wherein flexing the heat sink includes flexing a flexible joint between a number of thermally conductive and electrically non-conductive tiles”
Claim 13 of the ‘938 application currently recites:
13. (Currently Amended) A method of dissipating heat from a surface of a first thermoplastic composite (TPC) being inductively welded in a weld interface area to a second thermoplastic composite (TPC), the method comprising: 
flexing a heat sink during placement above the weld interface area to conform to the surface of the first TPC, wherein the heat sink is thermally conductive and electrically non-conductive; 
flexing a second heat sink during placement to conform to a surface of the second TPC, wherein the second heat sink is thermally conductive and electrically non-conductive; 
applying inductive heat to a weld interface area between the first TPC and the second TPC; and 
drawing off heat via the heat sink from the surface of the first TPC.

These limitations also substantially overlap and are obvious variants of the instant claim 1 as well as claim 34.  See the discussion above.  
Additionally, with respect to claim 6 and 7, claim 13 also recites that flexing a second heat sink during placement to conform to a surface of the second TPC, wherein the second heat sink is thermally conductive and electrically non-conductive; and sees claim 16 of the ‘941 application, which recites “drawing off heat via the second heat sink from the surface of the second TPC.”
With respect to instant claim 5, see claim 16, which recites “flexing the heat sink includes conforming the heat sink to a contoured surface of the first TPC.”
With respect to instant claim 14, see claim 27 of the ‘941 application, which recites “applying a vacuum to the vacuum bag to compress the first TPC and the second TPC together”, which is a claim embodiment that reads on instant claim 14.
With respect to claim 15, see claim 27 of the ‘941 limitation, which recites “The method of claim 13, further comprising: inserting the first TPC, the second TPC, the heat sink, and the second heat sink within a vacuum bag; and applying a vacuum to the vacuum bag to compress the first TPC and the second TPC together.”  This claim reads on instant claim 15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 8

Claims 2-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-8, 13, 14, 16-27 of copending Application No. 16/532941 (reference application) as applied to claim 1, 2, 5, 6, 7, 8, 14, 15 above, and further in view of Van Ingen (GB 2566476 A), Benson (US 20140190629 A1), Miller (US 5240542), Border (US 4992133), Rhodes (US 20200086583 A1), Herbeck (US 20090311506 A1) as applied in the art rejections above. 
The nonstatutory double patenting rejection of claims 1-18, made in combination with application 16/532925 above are incorporated by reference in combination with the claims of application 16/532941.   It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize claim 1, 3, 5-8, 13, 14, 16-27 of the ‘941 application with the teachings of Van Ingen, Benson, Miller, Border, Rhodes and Herbeck as applied in the rejections of claims 1-18 above in order to ensure proper weld temperature and good welds as taught by Van Ingen.
This is a provisional nonstatutory double patenting rejection. 9

Claims 1, 2, 4, 14-18 and 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 28 of US Patent No. 11292204 B2 (which issued from copending Application No. 16/532946) in view of Van Ingen (GB 2566476). 
Claim 1 of the ‘204 patent currently recites:
1. A method of induction welding a first thermoplastic composite (TPC) to a second thermoplastic composite (TPC) using an induction coil, the method comprising: 
forming a weld interface area between the first TPC and the second TPC;  
cooling the first TPC with a cooling apparatus before heating by the induction coil;  and 
inductively heating the weld interface area with the induction coil after cooling the first TPC.

Claim 1, thus, recites limitations such as cooling before heating by the induction coil (i.e., cooling prior too inductively heating the weld interface area), induction welding of a first and second TPC, and applying inductive heat to a weld interface area between the first TPC and the second TPC.  Although claim 1 of the ‘204 patent does not recite aligning the first TPC with the second TPC; it is considered obvious to do so as the preamble of claim 1 is directed to “welding a first carbon fiber thermoplastic composite (TPC) to a second carbon fiber thermoplastic composite (TPC)”, which would read on some kind of positioning or alignment of the two TPC’s relative to each other as part of the step of forming a weld interface area between the first TPC and the second TPC.
The ‘204 claims, however, fails to recite a heat sink, and thus does not recite the steps of placing a heat sink on the surface of the first TPC and flexing a heat sink during placement to conform to the surface of the first TPC, wherein the heat sink covers the weld interface area; cooling the heat sink; and drawing off heat via the heat sink from the surface of the first TPC. 
However, Van Ingen discloses essentially the entire method, teaching a method of dissipating heat from a surface of a first thermoplastic composite (TPC) (laminate 1, see specification page 10, lines 7-10, disclosing “In this example the laminates are foarmed of carbon fibres cointained within a thermoplastic resin.  These are conventionally known as carbon fibre reinforced thermoplastics (CFRP)) being inductively welded with a second thermoplastic composite (TPC) (laminate 2), the method comprising:  flexing a heat sink during placement to conform to the surface of the first TPC (see page 12, lines 26-29, reciting “Figure 3 is an exploded view of heat sink, strip and laminate. It will be recognised that in use the heat sink and flexible strip 2 are coupled together (as described with reference to figure 2B) and are then brought into contact with the laminate surface 3. As shown, the flexibility of both the heat sink and strip allows them to match the contours of the laminate (exaggerated).”; see also page 16, lines 16-20, disclosing “(b) the hose 18 is pressurised causing the heat sink and flexible strip to be forced onto the upper laminate, the lower housing contacts the lower laminate and the two are brought into close contact. Deformation of the flexible strip and heat sink accommodates and variations in surface profile;”);  cooling the heat sink (page 6, lines 12-19, disclosing “The elongate heat sink, elongate flexible strip, electrical conductor and electrical insulators may be conveniently received in a blind recess formed in a housing of the welding apparatus. As discussed below the blind recess provides: a housing for the subcomponents of the apparatus; a means to restrict i.e. control the movement of the segments of the heat sink; a surface against which a weld pressure can be generated; and a body to collect heat from the heat sinks with passive or active cooling means”, and page 7, line 15, “The tooling remains on the product until the weld has cooled to below 200⁰C”); applying inductive heat to a weld interface area between the first TPC and the second TPC (see page 16, lines 21-24, “(c) an alternating induction current is applied to the copper coil 15 which heats the metal strip 2; (d) the generated heat is transferred to the thermoplastic composite parts and 4 by conduction;” ; and drawing off heat via the heat sink from the surface of the first TPC (See page 3, lines 15-17, disclosing that “Advantageously heat sinks are applied next to the welded area to pull the heat out of the laminate. Due to the heat sinks the laminate outside the pressurized zone remains below the melting temperature. This avoids the delamination and consequently voids do not occur.” See also [age 16, lines 35-36, disclosing “As discussed above the welding apparatus remains in place until the weld has cooled to a predetermined temperature, for example to below 200° C.”).  Van Ingen teaches on page 3, lines 15-17, that “Advantageously heat sinks are applied next to the welded area to pull the heat out of the laminate. Due to the heat sinks the laminate outside the pressurized zone remains below the melting temperature. This avoids the delamination and consequently voids do not occur.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the claims of the ‘204 patent were modified to include the steps of placing a heat sink on the surface of the first TPC and flexing a heat sink during placement to conform to the surface of the first TPC, wherein the heat sink covers the weld interface area; cooling the heat sink; and drawing off heat via the heat sink from the surface of the first TPC as taught by Van Ingen in order to pull the heat out of the laminate to avoid the delamination and consequently voids do not occur as taught by Van Ingen.

As to claim 2, see claim 9 of the ‘204 patent, which recites “9. The method of claim 1, further comprising welding the weld interface area along a weld line.”  Additionally, Van Ingen discloses applying inductive heat to the weld interface area along a weld line.  See page 11, lines 19-26, disclosing “Turning to the present invention, Figure 2B show the modified welding apparatus 1.  The welding tool or apparatus 1 comprises a flexible and elongate metallic (or other heat conductive) strip 2 centrally located in the tool with respect to the weld line.”

As to claim 4, Van Ingen discloses that flexing the heat sink during placement includes aligning the heat sink with the weld interface area along a weld line.  See page 11, lines 28-31, disclosing “The tool comprises a heat sink 5 arranged to surround the strip. The heat sink 5 is in the form of a horizontal upper section 6 and two side section 7a, 7a defining a U shaped crosssection and forming a cavity or space 8 within the heat sink and closed on the lower end by the strip 2.”  As the heat sink in Van Ingen surrounds the strip with is located along the weld line, as well as being flexible, Van Ingen reads on the limitation of flexing the heat sink during placement includes aligning the heat sink with the weld interface area along a weld line 

As to claim 14, see claim 7 of the ‘204 patent, which recites “7. The method of claim 1, further comprising compressing together the first TPC and the second TPC while inductively heating the weld interface area.”  Additionally, Van Ingen discloses compressing together the first TPC and the second TPC while inductively heating the weld interface area.  See page 16, lines 16-20, disclosing “(b) the hose 18 is pressurised causing the heat sink and flexible strip to be forced onto the upper laminate, the lower housing contacts the lower laminate and the two are brought into close contact. Deformation of the flexible strip and heat sink accommodates and variations in surface profile;”

As to claim 15, see claim 8 of the ‘204 patent, which recites “8. (Original) The method of claim 1, further comprising: inserting the first TPC and the second TPC within a vacuum bag; and vacuum compressing the first TPC to the second TPC during or after inductively heating the weld interface area.”

As to claim 16, see claim 12 of the ‘204 patent, which recites “12. (Original) The method of claim 1, further comprising actively cooling the first TPC after inductively heating the weld interface area.”  However, claim 12 of the ‘204 patent does not recite a heat sink. Van Ingen, however, discloses the use of a heat sink.  Van Ingen teaches on page 3, lines 15-17, that “Advantageously heat sinks are applied next to the welded area to pull the heat out of the laminate. Due to the heat sinks the laminate outside the pressurized zone remains below the melting temperature. This avoids the delamination and consequently voids do not occur.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the limitation of actively cooling the first TPC after inductively heating the weld interface area in the ‘946 application into the limitation of cooling the heat sink after inductively heating the weld interface area in order to utilize the heat sink of Van Ingen in order to pull the heat out of the laminate to avoid the delamination and consequently voids do not occur as taught by Van Ingen.

As to claim 17, see claim 13 of the ‘204 patent, which recites “comprising inductively heating the first TPC using a second inductive coil after inductively heating the weld interface area using the induction coil.”

As to claim 18, see claim 14 of the ‘204 patent, which recites “further comprising: sensing a temperature of the weld interface area after inductively heating the weld interface area using the induction coil; and cooling the first TPC using a second cooling apparatus or inductively heating the first TPC using the second induction coil to control a rate of cooling of the first TPC.”  
However, claim 14 of the ‘204 patent does not recite a heat sink. Van Ingen, however, discloses the use of a heat sink.  Van Ingen teaches on page 3, lines 15-17, that “Advantageously heat sinks are applied next to the welded area to pull the heat out of the laminate. Due to the heat sinks the laminate outside the pressurized zone remains below the melting temperature. This avoids the delamination and consequently voids do not occur.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the limitation of cooling the first TPC in the ‘946 application to cooling the heat sink as suggested by Van Ingen in order to pull the heat out of the laminate to avoid the delamination and consequently voids do not occur as taught by Van Ingen.

As to claim 34, claim 28 of the ‘204 patent recites:
28. A method of induction welding using an induction coil, the method comprising: 
forming a weld interface area between a first a first thermoplastic composite (TPC) and a second thermoplastic composite (TPC); 
cooling the first TPC with a first cooling apparatus before heating by the induction coil; 
inductively welding the weld interface area with the induction coil after cooling the first TPC; and 
cooling the first TPC using a second cooling apparatus or inductively heating the first TPC using a second induction coil passing after the induction coil to control a rate of cooling of the weld interface area.

This claim is an obvious variation of many of the limitations of instant claim 34, and includes two cooling steps, once of cooling before heating, and one of cooling after heating.  Although claim 1 of the ‘204 patent does not recite aligning the first TPC with the second TPC; it is considered obvious to do so as the preamble of claim 1 is directed to “welding a first carbon fiber thermoplastic composite (TPC) to a second carbon fiber thermoplastic composite (TPC)”, which would read on some kind of positioning or alignment of the two TPC’s relative to each other as part of the step of forming a weld interface area between the first TPC and the second TPC.
However, claim 28 of the 204 patent does not recite a heat sink. Thus, claim 28 does not recite the steps of placing a heat sink on the surface of the first TPC and flexing a heat sink to conform to the surface of the first TPC, wherein the heat sink covers the weld interface area; cooling the heat sink before inductively heating; drawing off heat via the heat sink from the surface of the first TPC; and cooling the heat sink after inductively heating.
 However, Van Ingen discloses essentially the entire method, teaching a method of dissipating heat from a surface of a first thermoplastic composite (TPC) (laminate 1, see specification page 10, lines 7-10, disclosing “In this example the laminates are foarmed of carbon fibres cointained within a thermoplastic resin.  These are conventionally known as carbon fibre reinforced thermoplastics (CFRP)) being inductively welded with a second thermoplastic composite (TPC) (laminate 2), the method comprising:  flexing a heat sink during placement to conform to the surface of the first TPC (see page 12, lines 26-29, reciting “Figure 3 is an exploded view of heat sink, strip and laminate. It will be recognised that in use the heat sink and flexible strip 2 are coupled together (as described with reference to figure 2B) and are then brought into contact with the laminate surface 3. As shown, the flexibility of both the heat sink and strip allows them to match the contours of the laminate (exaggerated).”; see also page 16, lines 16-20, disclosing “(b) the hose 18 is pressurised causing the heat sink and flexible strip to be forced onto the upper laminate, the lower housing contacts the lower laminate and the two are brought into close contact. Deformation of the flexible strip and heat sink accommodates and variations in surface profile;”);  cooling the heat sink (page 6, lines 12-19, disclosing “The elongate heat sink, elongate flexible strip, electrical conductor and electrical insulators may be conveniently received in a blind recess formed in a housing of the welding apparatus. As discussed below the blind recess provides: a housing for the subcomponents of the apparatus; a means to restrict i.e. control the movement of the segments of the heat sink; a surface against which a weld pressure can be generated; and a body to collect heat from the heat sinks with passive or active cooling means”, and page 7, line 15, “The tooling remains on the product until the weld has cooled to below 200⁰C”); applying inductive heat to a weld interface area between the first TPC and the second TPC (see page 16, lines 21-24, “(c) an alternating induction current is applied to the copper coil 15 which heats the metal strip 2; (d) the generated heat is transferred to the thermoplastic composite parts and 4 by conduction;” ; and drawing off heat via the heat sink from the surface of the first TPC (See page 3, lines 15-17, disclosing that “Advantageously heat sinks are applied next to the welded area to pull the heat out of the laminate. Due to the heat sinks the laminate outside the pressurized zone remains below the melting temperature. This avoids the delamination and consequently voids do not occur.” See also [age 16, lines 35-36, disclosing “As discussed above the welding apparatus remains in place until the weld has cooled to a predetermined temperature, for example to below 200° C.”).  Van Ingen teaches on page 3, lines 15-17, that “Advantageously heat sinks are applied next to the welded area to pull the heat out of the laminate. Due to the heat sinks the laminate outside the pressurized zone remains below the melting temperature. This avoids the delamination and consequently voids do not occur.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the claims of the ‘204 patent were modified to include the steps of placing a heat sink on the surface of the first TPC and flexing a heat sink to conform to the surface of the first TPC, wherein the heat sink covers the weld interface area; cooling the heat sink before inductively heating; drawing off heat via the heat sink from the surface of the first TPC; and cooling the heat sink after inductively heating as taught by Van Ingen in order to pull the heat out of the laminate to avoid the delamination and consequently voids do not occur as taught by Van Ingen.


Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 and 28 of US Patent No. 11292204 B2 (which issued from copending Application No. 16/532946) as applied to claim 1, 2, 4, 14-18 and 34 above, and further in view of Van Ingen (GB 2566476 A), Benson (US 20140190629 A1), Miller (US 5240542), Border (US 4992133), Rhodes (US 20200086583 A1), Herbeck (US 20090311506 A1) as applied in the double patenting rejections above. 
The nonstatutory double patenting rejection of claims 2-18, made in combination with application 16/532925 above are incorporated by reference in combination with the claims of US Patent No. 11292204 B2.   It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize claims 1-14 and 28 of the ‘204 patent with the teachings of Van Ingen, Benson, Miller, Border, Rhodes and Herbeck as applied in the rejections of claims 1-18 above in order to ensure proper weld temperature and good welds as taught by Van Ingen.


Claims 1 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of US Patent Number 11230066 B2 (which issued from copending Application No. 16/532950). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the ‘066 patent are obvious variants of the limitations of the instant application.
With respect to instant claim 1 and 34, see especially claim 14 of the ‘066 patent, which recites:
14. A method of induction welding a first carbon fiber thermoplastic composite (TPC) to a second carbon fiber thermoplastic composite (TPC) using an induction coil, the method comprising: 
forming a weld interface area between the first TPC with the second TPC; 
flexing a flexible heat sink onto a surface of the first TPC above the weld interface area; 
inductively heating the weld interface area with the induction coil; 
compressing the first TPC and the second TPC together at the weld interface area; and 
dissipating heat from the surface of the first TPC using the flexible heat sink.

Claim 18, additionally, adds the concept of cooling the heat sink.  See claim 18, which recites “The method of claim 14, further comprising pumping a coolant through the flexible heat sink.”
These limitations in claims 14 and 18 of the ‘066 patent substantially overlap and are obvious variants of the instant claim 1.  Claim 14 and 18 of the ‘066 patent recite induction welding or heating and heat dissipating.  Claim 14 and 18 also recites the concept of flexing the heat sink; forming a weld interface, and dissipating the heat; they also recite combine the concept of “placing” and “flexing” by the use of the phrase “flexing a flexible heat sink onto a surface of the first TPC above the weld interface area”, which suggests that the heat sink is both placed and flexed onto the surface
Claim 14 and 18 of the ‘066 patent does not recite cooling the heat sink prior to inductively heating the weld interface area; however, claim 14 does recite “dissipating heat from the surface of the first TPC using the flexible heat sink” and claim 18 does recite “pumping a coolant through the flexible heat sink.”, which a person of ordinary skill in the art would appreciate is an obvious variation of cooling the heat sink as the gas is a gas to which heat can be transferred.  It would have been considered obvious to pumping a coolant prior to inductively heating the weld interface area; which therefore would make obvious the limitation of “cooling the heat sink prior to inductively heating the weld interface area”
Although Claim 14 and 18 of the ‘066 patent does not recite aligning the first TPC with the second TPC; it is considered obvious to do so as the preamble of claim 15 is directed to “welding a first carbon fiber thermoplastic composite (TPC) to a second carbon fiber thermoplastic composite (TPC)”, which would read on some kind of positioning or alignment of the two TPC’s relative to each other.

Similarly, with respect to claim 34, the limitations in claims 14 and 18 the ‘066 patent substantially overlap and are obvious variants of the instant claim 34.  Claim 14 and 18 of the ‘066 patent recite induction welding or heating and heat dissipating.  Claim 14 and 18 also recites the concept of flexing the heat sink; forming a weld interface, and dissipating the heat; they also recite combine the concept of “placing” and “flexing” by the use of the phrase “flexing a flexible heat sink onto a surface of the first TPC above the weld interface area”, which suggests that the heat sink is both placed and flexed onto the surface.
Claim 14 and 18 of the ‘066 patent does not recite cooling the heat sink prior to inductively heating the weld interface area; however, claim 14 does recite “dissipating heat from the surface of the first TPC using the flexible heat sink” and claim 18 does recite “pumping a coolant through the flexible heat sink.”, which a person of ordinary skill in the art would appreciate is an obvious variation of cooling the heat sink as the gas is a gas to which heat can be transferred.  It would have been considered obvious to move the gas before and after inductively heating the weld interface area; additionally, termination of inductive welding would be expected to effectuate a cooling of the heat sink as well.
Therefore would make obvious the limitation of “before the heat sink prior to inductively heating the weld interface area” and “cooling the heat sink after inductively heating”.
Although Claim 14 and 18 of the ‘066 patent does not recite aligning the first TPC with the second TPC; it is considered obvious to do so as the preamble of claim 15 is directed to “welding a first carbon fiber thermoplastic composite (TPC) to a second carbon fiber thermoplastic composite (TPC)”, which would read on some kind of positioning or alignment of the two TPC’s relative to each other.


Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of US Patent Number 11230066 B2 (which issued from copending Application No. 16/532950) as applied to claim 1 and 34 above, and further in view of Van Ingen (GB 2566476 A), Benson (US 20140190629 A1), Miller (US 5240542), Border (US 4992133), Rhodes (US 20200086583 A1), Herbeck (US 20090311506 A1) as applied in the art rejections above. 
The nonstatutory double patenting rejection of claims 2-18, made in combination with application 16/532925 above are incorporated by reference in combination with the claims of US Patent 11230066.   It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize claims 1-26 of the ‘066 patent with the teachings of Van Ingen, Benson, Miller, Border, Rhodes and Herbeck as applied in the rejections of claims 1-18 above in order to ensure proper weld temperature and good welds as taught by Van Ingen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At the time of the drafting of this action on 6/2/2022, application 16/532925 has not yet issued.  However, the case was indicated as allowed, and claim 15-17 are indicated as to be rejoined via Examiner’s amendment.  If application 16/532,925 issues as US Patent 11351738 as scheduled on 6/7/2022, this rejection would no longer be provisional and would become a nonstatutory double patent rejection over US Patent 11351738.
        2 If application 16/532,925 issues as US Patent 11351738 on 6/7/2022, this rejection would become a nonstatutory double patent rejection.
        3 If application 16/532,925 issues as US Patent 11351738 on 6/7/2022, this rejection would become a nonstatutory double patent rejection.
        4 At the time of the drafting of this action on 6/2/2022, application 16/532938 has not yet issued.  However, the case was indicated as allowed.  If application 16/532,938 issues as US Patent 11358344 as scheduled on 6/14/2022, this rejection would no longer be provisional and would become a nonstatutory double patent rejection over US Patent 11358344.
        5 If application 16/532,938 issues as US Patent 11358344 on 6/14/2022, this rejection would become a nonstatutory double patent rejection.
        6 If application 16/532,938 issues as US Patent 11358344 on 6/14/2022, this rejection would become a nonstatutory double patent rejection.
        7 At the time of the drafting of this action on 6/2/2022, application 16/532941 has not yet issued.  However, the case was indicated as allowed.  If application 16/532,941 issues as US Patent 11364688 as scheduled on 6/21/2022, this rejection would no longer be provisional and would become a nonstatutory double patent rejection over US Patent 11364688.
        8 If application 16/532,941 issues as US Patent 11364688 on 6/21/2022, this rejection would become a nonstatutory double patent rejection.
        9 If application 16/532,941 issues as US Patent 11364688 on 6/21/2022, this rejection would become a nonstatutory double patent rejection.